DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 3/10/2022 has been entered and made of record. 
Currently pending Claims:	1-7, 9-16, 18-25, and 27
Independent Claims		1, 10, and 19
Amended Claims:		1, 2, , 3, 4, 7, 10-13, 16, 19, 21, 22, and 25
Cancelled (11/01/2019):	8, 17, and 26
Newly Added:			None	

Response to Arguments
Applicant’s agreement (See Remarks page 8 Para. 2 filed 3/10/2022) that claim 19 invokes 112(f) interpretation has been noted.
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-16, 18-25, and 27 s/are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis 20140098857 hereinafter “MacInnis” in view of Ueda et al. (US 20040022316 A1) hereinafter “Ueda” and further in view of Francois et al. (US 20150010068 A1) hereinafter “Francois” and further in view of Corbera (US 2002/0181583 A1) and further in view of Lee et al. (US 20160073111 A1) hereinafter “Lee”.
REGARDING CLAIM 1, 10, and 19 MacInnis-Ueda-Francois-Corbera-Lee
MacInnis discloses An apparatus for coding video information (encoder 104 in figure 1, Fig. 2, fig. 7, “control of quantization parameter” [0107], 0105), comprising: 
A) a buffer unit (a virtual buffer 114) configured to store coded video information (buffer 114 in figure 1); 
B) a hardware processor (Rate controller 208) configured to: 
i) determine a buffer fullness (0032) of the buffer unit (0032, 0042), [D1]
ii) determine an initial maximum quantization parameter (QP) value (MAX_QP) (McInnis’857, “Quantizer 204 may use predetermined initial quantization step for quantizing a predetermined amount of data” 0039); 
iii) determine an adjustment value1 based at least in part upon the determined buffer fullness of the buffer unit (MacInnis, “The rate controller 208 determines whether to increment, decrement, or leave unchanged the quantization step” [0040]. according to buffer fullness [0107] and image complexity or flatness measure [0105] (MacInnis, “Offset[] is a set of values that adjust the "target_activity_level" according to the fullness of the buffer model, which is represented by " Buffer_fullness", and which is compared to various threshold values represented by BufTh1, BufTh2, and so on: 0107) and one or more picture parameters, the one or more picture parameters comprising a compressed bitrate of the video information to be coded (BitsCodedCur [which] represents the actual number of bits used to code the most recently coded Group”. Note that the goal of coding in compression art is to reduce bitrate of video sequence. Thus "BitsCodedCur [which] represents the actual number of bits used to code the most recently coded Group" [0111] meets the "compressed bitrate".); [D2]
iv) adjust the initial maximum QP value using the determined adjustment value to generate an adjusted maximum QP value (McInnis’857, “When the measure meets a predetermined criterion, the system adjusts the quantization parameter [quantization parameter, Quant, 0084]” ab., quantizer 204, 0039, “The mapping and variable length coder 206 signals the rate controller 208, which in turn instructs the input, predictor & quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” 0039, [0107] “Offset[ ] is a set of values that adjust the "target_activity_level" according to the fullness of the buffer model”), wherein the adjusted maximum QP value specifies a maximum QP value that is selectable for coding the current block of the video information (McInnis’857, “adjusts the quantization parameter” ab. C.f. [0109] “…there is a range of Quant, specified by MIN_ QP and MAX_ QP, allowed for the rate controller ;
	...
v) code the current block of video information based on [[a]] the adjusted first QP value to form a video data bitstream for display (display 110) or transmission(MacInnis, “The rate controller 208 can guarantee that the buffer fullness never exceeds the defined maximum value, e.g., the buffer size, by adjusting the value of Quant.” {0104].
MacInnis does not explicitly disclose [D1] “the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit”;
However, Ueda discloses [D1] “the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit” ([0099] The virtual buffer 108 calculates or derives a virtual -buffer occupancy degree (a ratio of an occupied area in a virtual buffer to the total area of the virtual buffer) from the bit stream, a target mean transmission rate, and a virtual-buffer capacity.” [0099]);
Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating [D1]“the buffer fullness being indicative of a ratio between a number of bits currently occupied in the buffer unit and a current capacity of the buffer unit” as suggested by Ueda in order for the encoder 104 “to adjust a quantization step for encoding responsive to the fullness or emptiness of the virtual buffer.”(MacInnis, 0032).
McInnis-Ueda does not explicitly disclose determine an adjustment value based at least in part upon [D2]one or more picture parameters, the one or more picture parameters comprising a compressed bitrate of the video information to be coded;
Francois discloses “determine an adjustment value based at least in part upon [D2]one or more picture parameters the one or more picture parameters comprising a compressed bitrate of the video information to be coded;” (Francois, “Quantization is done by using a quantization parameter referred to as QP which depends on the input quantization parameter QP.sub.CU and the bit-depth B according to the following relation: QP=QP.sub.CU+6(B-8), [0191]. Note that QP is the input (source) QP.sub.cu., 6(B-1) corresponds to the adjustment value.)
Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating [D2] “determine an adjustment value based at least in part upon … one or more picture parameters” as suggested by Francois in order to “efficient[lly] process high bit-depth content in video encoders. [Francois, 0016].
	McInnis-Ueda-Francois does not explicitly disclose 
	determine that a next block of video information comprises a flat region; 
	set a second QP value to a predetermined value; and
	code the next block of video information based on the second QP value to form the video data bitstream for display or transmission.
	However, Corbera discloses in “[0028] FIG. 3 is a flowchart of a preferred-method embodiment of the present invention showing assignment of a QP to each macroblock in a video frame selected by the method shown in FIG. 2.” 
	determine that a next block of video information comprises a flat region; (Corbera, Fig.3 In Block 120 “is the macroblock classified as Flat?”)
	set a second QP value to a predetermined value; (In Fig. 3 Block 120 if the answer is Yes, “Encode the Macroblock Using a Decreased QP” See also [0023], [0031]) and
	code the next block of video information based on the second QP value to form the video data bitstream for display or transmission. (In Fig. 3 Block 120 if the answer is Yes, “Encode the 
	Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis by incorporating “determine that a next block of video information comprises a flat region; set a second QP value to a predetermined value; and code the next block of video information based on the second QP value to form the video data bitstream for display or transmission.” as suggested by Corbera “[S]ince the human eye is more sensitive to quantization noise and coding artifacts in flat or low-textured sectors, the QP may be decreased to maintain or improve video quality, resulting in finer quantization but a higher bit rate requirement.[Corbera, 0013].
	McInnis-Ueda-Francois does not explicitly disclose ... determine a first QP value for coding the current block of the video information based on the adjusted maximum QP value;
	compare the first QP value to a predetermined maximum QP value:
	determine that the first QP value exceeds the predetermined maximum QP value ([0091]);
based on the determination that the first QP value exceeds the predetermined maximum QP value, adjust _the first QP value to be less than or equal to the predetermined maximum QP value to generate an adjusted first QP value; 
However, in a similar field of endeavor, Lee discloses ... determine a first QP value for coding the current block of the video information based on the adjusted maximum QP value (“The resulting value of QP.sub.block” [0091]);
	compare the first QP value to a predetermined maximum QP value:
	determine that the first QP value exceeds the predetermined maximum QP value; (Does Q.sub.block exceeds a predetermined maximum or minimum QP value for the frame?)
based on the determination that the first QP value exceeds the predetermined maximum QP value, adjust _the first QP value to be less than or equal to the predetermined maximum QP value to generate an adjusted first QP value; (Lee, the resulting value of QP.sub.block is clipped so that it does not exceed a predetermined maximum or minimum QP value for the frame: QP.sub.min≦QP.sub.block≦QP.sub.max.” [0090]).
	Therefore, it would have been obvious before the effective filing of the application to combine the teaching of MacInnis and Lee as suggested “[for encoding responsive to the fullness or emptiness of the virtual buffer.”(MacInnis, 0032).
Regarding Claim 2, 11, and 20 MacInnis-Ueda-Francois-Corbera-Lee
MacInnis-Ueda-Francois-Corbera-Lee discloses The apparatus of claim 1, wherein to determine the adjustment value, the hardware processor is BufTh2) and a lower second fullness threshold (MacIniis’857, “an array of 15 values of maxQP[0 to 14] with example default values of [2, 2, 2, 3, 3, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17], according to the buffer fullness level.” [0109] “does not increase the value of Quant” [0110], [0111]). “At any range of buffer fullness, which is bounded by two consecutive thresholds, e.g. BufTh1<= Buffer_fullness<BufTh2, there is a range of Quant, specified by MIN_ QP and MAX_ QP, allowed for the rate controller 208 to use.” 0109, 0107) wherein the default (default minQP, Max QP) adjustment value is greater than zero (McInnis’857, wherein the measure comprises a flatness indication and the predetermined criterion comprises a high flatness threshold; and when the flatness indication meets the high flatness threshold: reducing the quantization parameter by a specific value. Claim 2, quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” [0039]-[0041]).
Regarding Claim 3, 12, and 21 MacInnis-Ueda-Francois-Corbera-Lee
 The apparatus of claim [[2]] 1, wherein to determine the adjustment value, the hardware processor is a default adjustment value with the buffer fullness of the buffer unit is lower than ([0041] The rate controller 208 determines whether to increment, decrement, or leave unchanged the quantization step. The rate controller 208 may perform the quantization step analysis, e.g., by simulating or modeling a buffer of predetermined capacity that it evaluates at a predetermined bit rate. The modeled buffer may be referred to as a virtual buffer. If the virtual buffer is becoming full, the rate controller 208 may increase or increment the quantization step. If the virtual buffer is becoming empty, the rate controller 2098 may decrease or decrement the quantization step. Further aspects of this are described below with respect to rate control for slices.” [0041], [0039]).
Regarding Claim 4, 13, and 22 MacInnis-Ueda-Francois-Corbera-Le
MacInnis-Ueda-Francois-Corbera-Lee discloses The apparatus of claim [[2]] 1, wherein to determine the adjustment value, the hardware processor is a (0113, [0113] When the buffer fullness approaches the maximum allowed level, the above Quant value determined by the activity level may be replaced by max_ QP: 0113, TABLE-US-00011 if ( Buffer_fullness >= BufTh_overflow_avoid) *Quant = max_ QP; predictor & quantizer 204 to increment, decrement, or leave unchanged the quantization parameter, as will be described in more detail below.” [0039])
Regarding Claim 5, 14, and 23 MacInnis-Ueda-Francois-Corbera
MacInnis-Ueda-Francois-Corbera-Lee discloses The apparatus of claim 1, wherein the hardware processor is further configured to determine a complexity value derived based at least in part upon a number of bits spent on coding a previous block of video information (MacInnis, (0042, 0097, 0101)  and wherein the adjustment value is further based at least in part upon the determined complexity value (MacInnis, “The value of Quant is adjusted according to the measured activity levels” [0110] see FIG. 13, QP adjust based on flatness determination at 1318. C.f. “quantization adjustments associated with flat regions of pixels” 0161, [0174], “It is desirable to use a lower QP on relatively flat areas and a higher QP on busy areas due to perceptual masking” 0176, 0255], “Flatness QP Override” 0254, 0259, 0293, FIG. 22, (0042, 0097, 0101)).
Regarding Claim 6, 15, and 24 MacInnis-Ueda-Francois-Corbera-Lee
MacInnis-Ueda-Francois-Corbera-Lee discloses The apparatus of claim 1, wherein the first QP value is further based at least in part upon the buffer fullness of the buffer unit (MacInnis, Further, the encoder 104 may adjust a quantization step for encoding responsive to the fullness or emptiness of the virtual buffer.” 0032).
Regarding Claim 7, 16, and 25 MacInnis-Ueda-Francois-Corbera-Lee
MacInnis-Ueda-Francois-Corbera discloses The apparatus of claim 1, wherein the one or more picture parameters Francois, “Quantization is done by using a quantization parameter referred to as QP which depends on the input quantization parameter QP.sub.CU and the bit-depth B according to the following relation: QP=QP.sub.CU+6(B-8), [0191]. Note that 6(B-1) corresponds to the adjustment value. “delta quantization parameters are transmitted, one per coding unit.”).
Claims 8, 17, and 26 (cancelled)
Regarding Claim 9, 18, and 27 MacInnis-Ueda-Francois-Corbera-Lee
MacInnis-Ueda-Francois-Corbera-Lee discloses The apparatus of claim 1, wherein the buffer unit is further configured to output bits of coded video data to the video data bitstream at a fixed rate (MacInnis, constant bit rate (CBR)”, 0175, 0178, “in CBR operation”, 0180).
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130142250 A1 REGION BASED CLASSIFICATION AND ADAPTIVE RATE CONTROL METHOD AND APPARATUS
US 20120076202 A1 SYSTEM AND METHOD FOR FRAME LEVEL BIT RATE CONTROL WITHOUT PRE-ANALYSIS
20150373328 initial QP
MaclInnis et al. (US 2010/0233497)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SPEC. “adjustment value for the maximum QP” [0006]